2016 IL App (1st) 150397
                                              No. 1-15-0397
                                       Opinion filed August 23, 2016

                                                                      Second Division
     ______________________________________________________________________________

                                                 IN THE

                                     APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT

     ______________________________________________________________________________

     RAYMOND BERKE and CAROL BERKE,                       )     Appeal from the Circuit Court
                                                          )     of Cook County.
            Plaintiffs-Appellants,                        )
                                                          )
     v.                                                   )     No. 12 L 12449
                                                          )
     LEWIS MANILOW, J. GRAHAM DOBBIE,                     )
     GUSTAVO A. BERMUNDEZ, and MICHAEL                    )     The Honorable
     KEISER, as Trustees Under Trust Agreement            )     Eileen M. Brewer,
     Dated July 1, 1922, and Recorded as Document         )     Judge, presiding.
     No. 8181780 and Known as Trust No. 2450              )
     Lakeview Avenue Trust, and WOLIN LEVIN,              )
     INC.,                                                )
                                                          )
            Defendants-Appellees.                         )
                                                          )

     ______________________________________________________________________________

            JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Presiding Justice Pierce concurred in the judgment and opinion.
            Justice Gordon specially concurred, with opinion.


                                               OPINION

¶1          Plaintiff Raymond Berke fell in the vestibule of an apartment building where he and his

     wife were staying with friends. A doorman heard but did not see Raymond fall and there were no
     1-15-0397


     eyewitnesses. Raymond sustained spinal injuries rendering him quadriplegic. He has no memory

     of the incident.

¶2          Raymond brought a premises liability claim against the building owner and the

     management company, alleging the vestibule area, and the stairs and doorway, in particular,

     were improperly designed and maintained and were the direct and proximate cause of his

     injuries. Raymond’s wife brought loss of consortium claims against both defendants.

¶3          Defendants moved for summary judgment, and the trial court entered judgment in their

     favor. The Berkes argue that they presented sufficient admissible evidence to support their prima

     facie case of premises liability, precluding summary judgment. They also contend that the trial

     court erred in striking parts of their expert witness affidavits, submitted in support of their

     response to defendants’ summary judgment motion and that the court should have granted their

     motion to cite supplemental authority.

¶4          We affirm. The Berkes presented no evidence other than speculative assertions through

     expert affidavits that Raymond fell because defendants created and maintained a condition

     exposing him to an unreasonable risk of injury. Further, the trial court did not abuse its discretion

     in denying the motion to cite supplemental authority.

¶5                                            BACKGROUND

¶6          In November 2012, Raymond and Carol Berke, who live in California, stayed with

     friends in a luxury 12-story co-op apartment building. Trust No. 2450 Lakeview Avenue Trust

     owns the building; Wolin-Levin, Inc., a property management company, manages and maintains

     it. Toward the back of the building is a west exit from which one can get to the parking garage.

     The west exit has an exterior building door on top of a threshold with a landing that opened to a

     stairwell with three steps that led to an exterior door to the outside. The threshold was 7 1/2


                                                      2
     1-15-0397


     inches high on the interior side and 2 1/4 inches high on the exterior side. The landing was 10 1/2

     inches deep. When leaving through the west exit, a person has to walk through the exterior

     building door, onto or over a 7 1/2-inch threshold, step down 2 1/4 inches onto the 10 1/2-inch

     landing, and then up the three stairs out through the exterior door. According to the Berkes, the

     height and the depth of the threshold and the depth of the landing violated code and industry

     standards and constituted a tripping hazard. They also assert that the building door violated

     several building codes and standards because it opened inward and had an automatic closure

     system that caused it to close too quickly and prevented a person from passing through it safely.

     The Berkes contend the tripping hazard created by the threshold and door was exacerbated by the

     lack of any warning signs.

¶7          On November 2, Raymond and Carol left the apartment building through the west exit

     and went to their car, which was in the parking garage. Carol forgot her cell phone in the

     apartment, and Raymond went back to get it. Dan Cooney, the building’s doorman, escorted

     Raymond to the apartment and back. Cooney said he walked with Raymond toward the west exit

     but Raymond waved him off, indicating he did not need Cooney to open the door for him.

     Cooney saw Raymond go through the door and saw the door close behind Raymond. Cooney

     returned to his desk, located a few feet from the exit. Moments later, Cooney heard a noise he

     described as a “kunk,” went to the west exit, and found Raymond face down on the ground, with

     his head on the second stair leading out the exit door. Cooney said he did not hear Raymond trip

     and does not know what caused him to fall.

¶8          When Cooney reached Raymond he saw that his eyes were closed and clenching. He

     thought that Raymond might have been trying to move or get up but was unable to do so.

     Cooney asked a coworker for help, called 911, and then went out to the parking garage to tell


                                                     3
       1-15-0397


       Carol that her husband had an accident. When Carol went back inside she saw Raymond lying on

       the ground with his head on the first step below the landing and his feet two to five inches from

       the interior door. She said Raymond was not face down but was leaning toward the right with the

       right side of his face on the stair. He had abrasions on his chin and nose. Later, additional

       abrasions were found on Raymond’s knees. An ambulance took Raymond to St. Joseph Hospital.

       It was later determined that Raymond was quadriplegic.

¶9            Raymond, who did not regain consciousness until after surgery, has no memory of his

       fall. When asked what he remembered from that morning, Raymond said “I remember going to

       the car in the garage. And that’s all that I remember. *** I have no recollection after going to the

       garage the first time. *** And I have no recollection of anything for the next three days.” He said

       he did not know what caused his fall and could not recall anything about the west exit that may

       have caused him to fall.

¶ 10          The Berkes sued defendants for negligence and loss of consortium. (They also sued St.

       Joseph Hospital, numerous medical providers, and the City of Chicago; those claims are not a

       part of this appeal.) The Berkes specifically alleged that defendants were negligent in (1)

       allowing the premises to remain improperly designed, (2) allowing the premises to remain

       improperly lit, (3) failing to ensure the premises was free from debris, (4) allowing a hand railing

       to remain in improper condition, (5) allowing the layout of the premises to “remain contra to

       applicable safety hazards,” (6) allowing the layout of the premises to remain in an unsafe

       condition, (7) allowing the layout of the premises to remain in disrepair, and (8) failing to

       maintain the premises. The Berkes further allege that “one or more” of these acts of negligence

       proximately caused Raymond’s injuries.




                                                        4
       1-15-0397


¶ 11          Defendants filled a motion for summary judgment, arguing that the Berkes have not

       demonstrated that defendants breached their duty of care and cannot demonstrate that the

       defendants’ conduct was the proximate cause of Raymond’s injuries. In response, the Berkes

       contended defendants had a duty to invitees to maintain the premises in a reasonably safe

       condition. They also asserted that the west exit’s threshold was a tripping hazard and that a

       reasonable jury could conclude that Raymond tripped and fell as a natural and probable

       consequence of defendants’ negligent failure to inspect and maintain the premises. The Berkes

       cited to at least four pieces of evidence that make this conclusion reasonable and more probable

       than any other explanation: (1) the threshold violated building codes and industry standards and

       was a tripping hazard; (2) the proximity of Raymond’s feet to the tripping hazard; (3) the

       abrasions to Raymond’s face and knees, which are consistent with a forward trip and fall; and (4)

       the absence of other causes within reasonable contemplation.

¶ 12          The Berkes’ response included affidavits from Arnold Siegel, an accident

       reconstructionist; Gregory Wisniewski, an architect; and Dr. Kenneth Corre, an emergency room

       physician.

¶ 13          Siegel asserted, based on his inspection of the premises, review of materials produced in

       discovery, and measurements of the doorway and vestibule, that the western entrance to the

       building constituted an unwarned tripping hazard, that Raymond encountered that tripping

       hazard “because he was found on or past the tripping hazard in the direction of egress travel,”

       and that “[t]he natural and probable consequence of an individual encountering a tripping hazard

       is that he will more likely than not trip and fall.” Thus, he concluded that the “unreasonably

       dangerous condition of the doorway more likely than not caused Raymond Berke to fall and trip

       forward with motion.” Wisniewski similarly opined that “[t]he unreasonably dangerous threshold


                                                      5
       1-15-0397


       and unreasonably dangerous door and closure system more likely than not caused Dr. Berke to

       fall.” He further asserted that “[d]efendants were negligent and caused Dr. Berke to trip and fall

       by failing to perform a competent inspection, detect and remedy the defects present at or around

       the west entrance of the building.” Dr. Corre asserted, based on his review of Raymond’s

       medical records, that no acute or chronic medical condition or illness caused him to collapse,

       lose his balance, or fall and his abrasions were “most likely the result of a prone forward fall

       resulting from a trip to a reasonable degree of medical probability.”

¶ 14          During a hearing on defendants’ summary judgment motion, the Berkes’ attorney asked

       to cite Stuhlmacher v. Home Depot U.S.A., Inc., 774 F.3d 405 (7th Cir. 2014), as additional

       authority. The circuit court stated that because it is a products liability case, “[i]t’s an entirely

       different standard. So I’m not considering [it].” After hearing arguments, the circuit court

       granted summary judgment in defendants’ favor.

¶ 15          In so ruling, the court granted the defendants’ motion to strike those parts of the Berkes’

       three experts’ affidavits offering an opinion as to what caused Raymond to fall. The court stated

       that the experts’ assertions that Raymond fell because of a property defect depended on

       inadmissible and speculative evidence and was not compliant with Illinois Supreme Court Rule

       191 (eff. Jan. 4, 2013). The court struck that portion of Siegel’s affidavit asserting that the

       “natural and proper consequence of an individual encountering tripping hazard is that he will

       more likely than not trip and fall” as predicated on what may have happened, thereby, resting on

       inadmissible conjecture. On Wisniewski’s assertions—that “[t]he unreasonable dangerous

       threshold and unreasonably dangerous door and closure system more likely than not caused Dr.

       Berke to fall”—the trial court considered them “speculative on their face.” As for Dr. Corre’s

       affidavit, the court concluded it “would permit virtually any plaintiff from avoiding summary


                                                        6
       1-15-0397


       judgment because it asserts that any healthy person would not trip and fall unless it was caused

       by a dangerous condition.”

¶ 16           The trial court then entered summary judgment because Raymond failed to establish

       proximate case. Relying on Strutz v. Vicere, 389 Ill. App. 3d 676 (2009), the trial court held that,

       as in Strutz, no one saw Raymond fall, and the court “cannot utilize expert evidence linking a

       defect of the property to a fall when there was no admissible evidence linking the defect to the

       fall.” The trial court also stated that “[u]nlike Strutz, there was a witness who only heard the fall,

       and it is unrefuted that Mr. Cooney did not hear anything else, which is evidence that the door

       did not hit plaintiff or that plantiff tripped over the thresholds.”

¶ 17                                                   ANALYSIS

¶ 18                                                Experts’ Affidavits

¶ 19           Before turning to the trial court’s summary judgment order, we address the decision to

       strike parts of the experts’ affidavits setting forth an opinion on the cause of Raymond’s fall. The

       Berkes contend the affidavits meet all of the requirements of Illinois Supreme Court Rule 191

       and, thus, the trial court erred in striking them.

¶ 20           Under Rule 191, an affidavit offered in support of or in opposition to a motion for

       summary judgment must (1) be made on the personal knowledge of the affiants, (2) set forth

       with particularity the facts on which the claim is based, (3) attach sworn or certified copies of

       documents the affiant relied on, and (4) consist of facts admissible in evidence, not conclusions.

       Ill. S. Ct. R. 191(a) (eff. Jan. 4, 2013).

¶ 21           An affidavit submitted in the summary judgment context serves as a substitute for

       testimony at trial. Fooden v. Board of Governors of State Colleges & Universities, 48 Ill. 2d 580,

       587 (1971). The trial court may not consider evidence that would be inadmissible at trial when


                                                             7
       1-15-0397


       assessing a motion for summary judgment. Safeway Insurance Co. v. Hister, 304 Ill. App. 3d
687, 691, (1999). Therefore, strict compliance with Rule 191(a) is necessary “to insure that trial

       judges are presented with valid evidentiary facts upon which to base a decision.” Solon v.

       Godbole, 163 Ill. App. 3d 845, 851 (1987). Affidavits in opposition to motions for summary

       judgment must consist of facts admissible in evidence as opposed to conclusions and conclusory

       matters may not be considered in opposition to motions for summary judgment. Id. Additionally,

       “[a]n expert’s opinion is only as valid as the reasons for the opinion.” Hudson v. City of Chicago,

       378 Ill. App. 3d 373, 400-01 (2007). Expert opinions relying on speculation, conjecture, or guess

       as to what the witness believed might have happened are inadmissible. Id. at 401 (citing

       Modelski v. Navistar International Transportation Corp., 302 Ill. App. 3d 879, 886 (1999)).

       When experts (i) fail to take into consideration a party’s actions, (ii) base their opinions on facts

       not in evidence, (iii) base their opinions on what might have happened, and (iv) ignore

       significant factors, the court will reject the experts’ opinions as mere speculation and conjecture.

       Damron v. Micor Distributing, Ltd., 276 Ill. App. 3d 901, 909 (1995). A motion to strike

       affidavits in conjunction with the granting of summary judgment is reviewed de novo. Collins v.

       St. Paul Mercury Insurance Co., 381 Ill. App. 3d 41, 46 (2008).

¶ 22          Because all three expert witness affidavits are speculative, the trial court did not err in

       striking them.

¶ 23          Arnold Siegel, an accident reconstructionist, averred that:

                   “Passing through a doorway is an action that is so common and familiar that

                   individuals typically look forward towards the passage route or door handle and not

                   downward; creating a severely high risk of tripping and falling when obstacles

                   obstruct the passage route. Dr. Berke was likely looking forward towards the passage



                                                        8
       1-15-0397


                   route or door handle, he did not expect to encounter the 7 1/2 x 2 1/4 x 12 1/2 inch

                   threshold, causing him to trip and fall forward. Raymond Berke was found with his

                   feet 2-5 inches from the door or the threshold and his head on the 2nd step of the

                   stairway. *** Raymond Berke encountered the severe tripping hazard because he was

                   found on or past the tripping hazard in the direction of egress travel. The natural and

                   probable consequence of an individual encountering a tripping hazard is that he will

                   more likely than not trip and fall.

                                                ***
                      The unreasonably dangerous condition of the doorway more likely than not

                   caused Raymond Berke to trip and fall forward with motion.

                                                  ***
                      For the aforementioned reasons, it is my opinion that [the] threshold and fast

                   heavy closing door at issue were unreasonably dangerous, that Defendants were

                   negligent in failing to comply with regulations and standards that put them on notice

                   of those dangerous conditions, and that Raymond Berke was caused to trip and fall by

                   that threshold as he passed through the doorway with its fast closing and heavy door.”

¶ 24          Siegel’s opinion as to what caused Raymond to fall turns on nothing more than

       conjecture. He presumes Raymond was “likely” looking forward because that it was people

       “typically” do. He also asserts Raymond was not expecting to encounter the threshold, despite

       the fact that he had crossed it twice on his way out of and back into the building only minutes

       before his fall. Raymond himself could not shed light on this question because he had no

       recollection of his fall or what may have been its cause.

¶ 25          Similarly speculative is Wisniewski’s opinion on the cause of the fall. Wisniewski set out

       measurements of the doorway and rear exit and the tests he performed on the door, showing that


                                                         9
       1-15-0397


       it closed too quickly under industry standards. Then, he opined that Raymond might have caught

       his foot on the threshold as the door was closing and concluded that “[t]he unreasonably

       dangerous threshold and unreasonably dangerous door and closure system more likely than not

       caused Dr. Berke to fall.” No evidence shows that the door closed on Raymond as he was

       walking through. Indeed, Cooney, the doorman, testified that he saw the door close after

       Raymond walked through it.

¶ 26          The Berkes contend, however, that Siegel’s and Wisniewski’s affidavits should not have

       been stricken because a causation expert may draw and rely on factual inferences as the basis for

       his or her opinions. They also contend that “an expert’s causation testimony is not inadmissible

       simply because it is ‘couched in terms of probabilities or possibilities based upon certain

       assumed facts.’ ” Donaldson v. Central Illinois Public Service Co., 313 Ill. App. 3d 1061, 1076

       (2000) (quoting McKenzie v. SK Hand Tool Corp., 272 Ill. App. 3d 1, 8 (1995)). Plaintiff cites

       Murphy v. General Motors Corp., 285 Ill. App. 3d 278, 284 (1996) for support. In Murphy, the

       plaintiffs alleged that Palos Auto & Glass had negligently performed repairs on the driver’s seat

       of a vehicle that later slid backward off its track and injured the plaintiffs. Following the

       accident, another repair shop disposed of the seat and its frame. The trial court struck the

       affidavit of plaintiffs’ expert and granted summary judgment for Palos, finding that “ ‘[w]ithout

       the seat frame this case is thrown into a speculative arena.’ ” Id. at 281. The appellate court

       reversed. Although plaintiffs’ expert did not inspect the actual seat involved in the incident, he

       reviewed the seat’s design and specifications, as well as the depositions of mechanics at both

       repair shops. The record contained enough circumstantial evidence to support the expert’s

       opinions that Palos’ work caused the seat to collapse and that Palos should have replaced the seat




                                                      10
       1-15-0397


       instead of repairing it. The court found that these fact questions were for the jury, making

       summary judgment for Palos improper. Id. at 283.

¶ 27           The Berkes argue that as in Murphy, Siegel and Wisniewski made inferences based on

       known facts and that the jury should be allowed to weigh those facts. We disagree. First, unlike

       this case, in Murphy, the record contained sufficient circumstantial evidence to support the

       experts’ opinions that defendant’s work on the car caused the seat to collapse. For instance, the

       owner of the shop that repaired the seat before the accident said in his deposition that GMC

       standards were not followed and the owner of the auto repair business where the car was taken

       after the accident gave a deposition testifyng that when he examined the seat, he noted that the

       seat frame had been welded, which indicated to him that it had previously broken and that he

       noticed a “bend” in the seat frame located within two inches of the weld. From these statements,

       the court concluded, a jury could infer that the seat was not in the condition in which G.M.C.

       delivered the car. Id.

¶ 28           The main parties deposed, Raymond, Carol, and Cooney, offer no circumstantial

       evidence from which to infer what happened, as they did not witness or remember it. Wisniewski

       asserts that Cooney admitted the door could close as someone falls through it and that Raymond

       may have caught his foot on the threshold as the door was closing. But that is not what Cooney

       said he saw happen. Cooney testified, “What I did see was [Raymond] went through [the door]

       and the door closed behind him.” Thus, Wisniewski’s opinion is not based on known facts but

       rather on what could have happened. (Cooney testified, “I couldn’t tell you particularly how he

       stepped on the door step.”) In the absence of facts supporting Siegel’s and Wisniewski’s

       conjectures, the trial court did not err in striking those parts of their affidavits.




                                                          11
       1-15-0397


¶ 29           Lastly, Dr. Corre’s affidavit asserted, based on his review of the materials, including

       records from St. Joseph Hospital, that it is “more likely than not, no acute chronic medical

       condition/s and/or illness/es caused Raymond Berke to collapse, lose his balance or fall on

       11/2/10 ***. Simply put, the materials do not support that any acute medical condition caused

       his fall. Raymond Berke’s abrasions to his legs and face are more likely the result of a prone

       forward fall resulting from a trip to a reasonable degree of medical certainty.” Like the other

       experts’ affidavits, Dr. Corre speculates. While Dr. Corre may be correct in asserting that

       Raymond’s fall was not caused by a medical condition, it does not necessarily follow that it was

       caused by his having tripped. Because this portion of his affidavit was based on speculation, the

       trial court did not err in striking it.

¶ 30                                             Summary Judgment

¶ 31           Summary judgment is appropriate when the pleadings, depositions, and admissions on

       file, together with the affidavits, show an absence of any genuine issue of material fact and

       entitlement to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2014); Northern Illinois

       Emergency Physicians v. Landau, Omahana & Kopka, Ltd., 216 Ill. 2d 294, 305 (2005). In

       determining whether a genuine issue of material fact exists, the trial court strictly construes the

       pleadings, depositions, admissions, and affidavits against the movant and liberally in favor of the

       opponent. Adames v. Sheahan, 233 Ill. 2d 276, 295-96 (2009). The party moving for summary

       judgment need not prove its case or disprove the nonmovant’s case. Kellman v. Twin Orchard

       Country Club, 202 Ill. App. 3d 968, 974 (1990) (quoting Waite v. Chicago Transit Authority, 157
Ill. App. 3d 616, 619 (1987)). Rather, the movant is entitled to summary judgment by

       demonstrating the absence of a genuine issue of material fact. Kellman, 202 Ill. App. 3d at 974

       (quoting Waite, 157 Ill. App. 3d at 619). The nonmoving party may defeat a claim for summary


                                                        12
       1-15-0397


       judgment by demonstrating that a question of material fact exists. Sheahan, 233 Ill. 2d at 296.

       Although the nonmoving party also need not prove his or her case at the summary judgment

       stage, he or she must come forth with some evidence that arguably would entitle recovery at trial.

       Ross v. Dae Julie, Inc., 341 Ill. App. 3d 1065, 1069 (2003). We review de novo an order granting

       summary judgment. Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102

       (1992).

¶ 32             To establish a premises liability negligence claim, the plaintiff must present sufficient

       factual evidence to establish the existence of a duty of care owed by the defendant to the

       plaintiff, a breach of that duty, and an injury proximately caused by that breach. Marshall v.

       Burger King Corp., 222 Ill. 2d 422, 430 (2006). Proximate cause is an essential element of a

       negligence claim. Bermudez v. Martinez Trucking, 343 Ill. App. 3d 25, 29 (2003). Generally,

       proximate cause presents a question of fact; however, it becomes a question of law when the

       facts alleged indicate that a party would never be entitled to recover. Id. at 29-30. Accordingly, a

       plaintiff who fails to establish the element of proximate cause has not sustained his or her burden

       of making a prima facie case and summary judgment is proper. Mann v. Producer’s Chemical

       Co., 356 Ill. App. 3d 967, 972 (2005).

¶ 33             Proximate cause consists of two requirements: cause in fact and legal cause. Abrams v.

       City of Chicago, 211 Ill. 2d 251, 258 (2004). For a defendant’s conduct to be a “cause in fact” of

       the plaintiff’s injury, the conduct must form “a material element and a substantial factor in

       bringing about the injury.” Id. If the plaintiff’s injury would not have occurred absent the

       defendant’s conduct, then the conduct forms a material element and substantial factor in bringing

       about the injury. Id. On the other hand, “legal cause” involves an assessment of foreseeability




                                                        13
       1-15-0397


       and the court must consider whether the injury is of the type that a reasonable person would

       foresee as a likely result of his or her conduct. Id.

¶ 34           To establish proximate cause, the plaintiff bears the burden of “ ‘affirmatively and

       positively show[ing]’ ” that the defendant’s alleged negligence caused the injuries for which the

       plaintiff seeks to recover. Bermudez, 343 Ill. App. 3d at 29 (quoting McInturff v. Chicago Title &

       Trust Co., 102 Ill. App. 2d 39, 48 (1968)). Liability against a defendant cannot be predicated on

       speculation, surmise, or conjecture. Mann, 356 Ill. App. 3d at 974 (citing Wiegman v. Hitch-Inn

       Post of Libertyville, Inc., 308 Ill. App. 3d 789, 795-96 (1999). Thus, the plaintiff must establish

       with “reasonable certainty” that the defendant’s acts or omissions caused injury. Mann, 356 Ill.

       App. 3d at 974.

¶ 35           The plaintiff may establish proximate cause through circumstantial evidence. Mann, 356
Ill. App. 3d at 974. That is, causation may be established by facts and circumstances that, in the

       light of ordinary experience, reasonably suggest that the defendant’s negligence operated to

       produce the injury. Id. It is not necessary that only one conclusion follow from the evidence. Id.

       But, a fact cannot be established through circumstantial evidence unless the circumstances are so

       related to each other that it is the only probable, and not merely possible, conclusion that may be

       drawn. Wiegman, 308 Ill. App. 3d at 796. Indeed, where the proven facts demonstrate that the

       nonexistence of the fact to be inferred appears to be just as probable as its existence, then the

       conclusion is a matter of speculation, conjecture, and guess and the trier of fact cannot be

       permitted to make that inference. Mann, 356 Ill. App. 3d at 974.

¶ 36           The Berkes argue Raymond’s injury occurred when he tripped over the threshold at the

       west exit because it was unreasonably high and violated numerous building codes and industry

       standards. No direct evidence of proximate cause exists, so the Berkes argue that (i) the expert’s



                                                         14
       1-15-0397


       affidavits, (ii) the height of the threshold, (iii) the position in which Raymond was found, (iv) the

       abrasions on Raymond’s knees and face, (v) the absence of any other reason for the fall, (vi) a

       prior fall in the vestibule, and (viii) testimony that Raymond was walking normally and appeared

       healthy on the day of the accident permit the inference that the cause was the high threshold and

       the door closing too fast. In response, defendants argue that reasonable jurors could not base a

       verdict on one identifiable cause over another without guessing as to whether the condition of the

       threshold and door caused Raymond to fall.

¶ 37          We agree with defendants. The Berkes have not “affirmatively and positively shown”

       with “reasonable certainty” that Raymond fell because he tripped over the threshold or was

       propelled forward by a door that closed too quickly. No direct evidence shows why Raymond

       fell, because he has no recollection and, although Cooney, the doorman, heard Raymond hit the

       ground, he did not see or hear what made him fall. Moreover, the Berkes cannot establish

       causation through circumstantial evidence. Although a trier of fact could infer that Raymond,

       who was observed to be walking at a rapid pace, tripped over the threshold or was propelled

       forward by the door, it is equally likely that a jury could conclude that he fell for reasons

       unrelated to the condition of the premises.

¶ 38          Two cases, Strutz v. Vicere, 389 Ill. App. 3d 676 (2009), and Kellman v. Twin Orchard

       Country Club, 202 Ill. App. 3d 968 (1990), are instructive. In Strutz, plaintiff’s husband

       sustained injuries when he allegedly slipped and fell on the back staircase at a two-flat apartment

       building owned by defendants. No one saw him fall. The plaintiff testified that when she found

       her husband on the back stairs and asked what happened he said, “ ‘I fell down over the railing.’

       ” Strutz, 389 Ill. App. 3d at 677. The husband died a few weeks later, and plaintiff brought a

       negligence and wrongful death action against the defendants. In an affidavit, the plaintiff’s



                                                        15
       1-15-0397


       expert architect averred that the steps were dangerous because they violated the City of Chicago

       building code. He opined that the stairs were unreasonably dangerous because the treads were

       too small (which made the stairs excessively steep), the tread widths were inadequate and

       uneven, the staircase was inadequately lit, the handrail in the center was too low, and there was

       no handrail on the wall side of the stairs. The trial court granted summary judgment in favor of

       the defendants. Id. at 678.

¶ 39          The appellate court held the violations by themselves did not establish proximate cause,

       absent any evidence that the safety violations caused the injury. The court further concluded that

       the plaintiff’s statement that he “ ‘fell down over the railing’ ” did not explain the cause of the

       fall and could not create a genuine issue of material fact as to causation. Id. at 681.

¶ 40          Likewise, in Kellman, no one witnessed the decedent’s fall. Kellman, 202 Ill. App. 3d at

       970-71. The decedent, Kellman, was taking a shower in a country club locker room when he fell

       and fractured his spine. Another club member, who was also taking a shower, heard a “thud” and

       found Kellman lying face down in the shower stall. Kellman’s family filed a negligence lawsuit

       and relied on expert testimony to establish the condition of the stall and the manner in which he

       fell. The country club moved for summary judgment, arguing that there were no eyewitnesses to

       the fall and that the plaintiff was unable to prove causation. The trial court granted summary

       judgment, and the appellate court affirmed. The court noted that none of the testimony addressed

       the issue of what caused Kellman’s fall and concluded that the mere possibility an unreasonably

       dangerous condition in the stall had caused the fall was not enough to establish a causal

       relationship between the defendant’s alleged negligence and Kellman’s injuries. Id. at 975.

¶ 41          As in Strutz and Kellman, no one saw Raymond fall. Even if, as the Berkes assert, the

       threshold and door created a dangerous condition, this is not sufficient to establish a causal



                                                        16
       1-15-0397


       connection between defendants’ alleged negligence and Raymond’s injuries. Therefore, the

       conclusion advocated by plaintiffs embraces speculation, surmise, and conjecture. See Mann,
356 Ill. App. 3d at 974; see also Bakkan v. Vondran, 202 Ill. App. 3d 125, 131 (1990). A trier of

       fact cannot be permitted to make that inference. See Wiegman, 308 Ill. App. 3d at 795-96. The

       conclusion that the height of the threshold caused Raymond to fall formulates merely a possible

       conclusion, not a probable conclusion. See Id. at 796. This is not a case in which the plaintiff and

       defendant both presented evidence of proximate cause and a jury should be called on to resolve

       the dispute. See Mann, 356 Ill. App. 3d at 974. Thus, absent direct or circumstantial evidence of

       proximate cause, the Berkes have failed to make a prima facie case of negligence, and summary

       judgment was proper. See Id. at 972.

¶ 42           We also note that the Berkes contend the west exit violated building codes and industry

       standards because the threshold was too high, the landing was too small, and the door closed too

       quickly. They assert that all of these violations created an unexpected tripping hazard, which was

       exacerbated by the lack of any warning signs. Even if, as plaintiffs assert, defendants breached

       their duty of reasonable care by failing to remove a hazardous exit, this does not constitute

       evidence of causation. Violations of an ordinance or failure to comply with the building code by

       themselves, without evidence that the violation caused the injury, do not establish probable

       cause. Strutz, 389 Ill. App. 3d at 681. The possibility that the allegedly unreasonably dangerous

       exit caused Raymond to trip fails to provide the necessary causal relationship between

       defendants’ alleged negligence and Raymond’s injuries.

¶ 43           Absent any evidence of the cause of Raymond’s fall, there is no genuine issue of material

       fact for the trier of fact to determine.

¶ 44                                          Supplemental Authority



                                                        17
       1-15-0397


¶ 45           The Berkes argue the trial court abused its discretion in failing to grant their motion to

       cite Stuhlmacher v. Home Depot U.S.A., Inc., 774 F.3d 405 (7th Cir. 2014), as supplemental

       authority. In Stuhlmacher, the purchasers of a ladder brought a products liability claim against a

       home improvement store and the ladder’s manufacturer after their son sustained injuries when

       the ladder fell the first time it was used. Plaintiffs’ expert witness testified that the ladder’s rivets

       were overtightened during manufacturing, which created a weakened connection that would have

       caused the plaintiffs’ son to sense a change in the ladder’s stiffness and to involuntarily move his

       weight left, causing the ladder to tumble. The trial court struck this testimony as incompatible

       with the plaintiffs’ son’s testimony that the ladder never became unstable. Thus, the plaintiffs

       could not show a causal link between the alleged defect and the accident. Id. at 408. The

       appellate court reversed. It held that the expert’s testimony satisfied the relevancy standard set

       forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), because it was

       reliable and would assist the trier of fact in determining some fact at issue. Stuhlmacher, 774
F.3d at 409. Further, given the circumstances of the case, the court determined that the

       correctness of the expert’s theory involved a fact issue left for the jury. A jury could have found

       that the expert’s theory of the accident was credible and the plaintiff’s testimony reflected his

       memory of the event as it was happening. Id. Similarly, according to the Berkes, a jury should

       hear their experts’ testimony and decide whether it supports their argument that Raymond

       tripped over the threshold.

¶ 46           But, unlike in Stuhlmacher, no evidence exists as to what happened to Raymond that

       caused him to fall. Although the plaintiff in Stuhlmacher offered testimony that did not

       necessarily comport with the expert’s theory, he did recall his accident and offered his own

       version of what happened. No testimony or other evidence shows what caused Raymond to fall.



                                                          18
       1-15-0397


       Thus, there is no factual issue for the jury to decide, and the trial court properly denied the

       Berkes’ request to cite Stuhlmacher as additional authority.

¶ 47           Affirmed.

¶ 48           JUSTICE GORDON, specially concurring.

¶ 49           I concur with the majority but I write separately on plaintiffs' request to cite additional

       authority. I believe that a court learns about the case before them through the lawyers in their

       presentation, pleadings, and the authority they cite, and the court's independent analysis of the

       law. As a result, I do not believe it is correct for a trial judge to deny the tender of additional

       authority. In the case at bar, it appears that the court denied the cite as additional authority only

       because she was familiar with the case cited and did not find it instructive as to the facts before

       her. The act of the court in denying the cite as additional authority has no affect on the outcome

       of the trial court's decision in this case or on this appeal.




                                                          19